Citation Nr: 0114696	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from May to July 1945, and 
from January to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.

The veteran provided testimony before personnel at the RO in 
October 2000, a transcript of which is of record.

In his Substantive Appeal (VA Form 9), received by the RO in 
April 2000, the veteran indicated that he has hearing loss 
due to in-service acoustic trauma.  The Board finds that he 
has raised a claim for service connection for hearing loss.  
This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the right knee and prostate cancer claims has 
been completed.

2.  A chronic right knee disability was not present during 
service or for many years thereafter, and the veteran's 
current claimed right knee disorder is not causally linked to 
any remote incident of service. 

3.  A prostate disorder, to include cancer, was not present 
during service or for decades thereafter, and there is no 
medical evidence of a nexus between the veteran's prostate 
cancer and any incident of service, to include alleged 
chemical exposure.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  A prostate disorder, to include cancer, was not incurred 
in or aggravated by active service, nor may a malignant tumor 
of the prostate be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the only 
service medical records on file are from the veteran's second 
period of active duty.  Further, the RO sent correspondence 
to the veteran in December 1998 that his records were 
possibly destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  In such situations, the Board 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis and a malignant tumor (cancer), 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
be codified at 38 U.S.C.A. § 5103A.  Further, the Secretary 
shall notify a claimant of the evidence necessary to 
substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.

The Board notes that the VCAA, which was signed into law on 
November 9, 2000, redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  In the instant case, the Board finds 
that even though the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below, the Board finds that VA's duties have been fulfilled 
in the instant case.  

The record reflects that the RO has advised the veteran of 
the evidence necessary to substantiate his claims, as shown 
by the March 2000 Statement of the Case (SOC), and a 
Supplemental Statement of the Case (SSOC) issued in October 
2000.  Through its letters, SOC, and SSOC, the RO has 
substantially complied with all notification and development 
action required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475.  Further, there does not appear to 
be any pertinent evidence that is not of record.  Granted, 
the veteran has reported that he had private knee surgery 
some time in either 1950 or 1952, but that no records could 
be obtained regarding this surgery because the hospital is no 
longer in existence and the doctor who performed the surgery 
is deceased.  VA has no obligation to seek evidence which the 
veteran acknowledges does not exist.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  Additionally, for the reasons stated 
below, the Board finds that there does not appear to be any 
reasonable possibility that any additional assistance would 
aid in substantiating the veteran's claims, to include 
affording the veteran an examination.  See § 3 of the VCAA, 
to be codified at 38 U.S.C.A. § 5103A(a)(2).  (Elaboration on 
this latter point will follow.)  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

General Background.  The available service medical records on 
file show that the veteran was treated for leg pain in 
September 1946, diagnosed as tenosynovitis, but there is no 
indication of diagnosis of or treatment for either a right 
knee disability, to include residuals of an injury, or a 
prostate disorder, during his period of active duty.  The 
veteran's separation examination in November 1946 was 
negative for any findings pertaining to either disability at 
issue; the musculoskeletal and genitourinary systems were 
clinically evaluated as normal at that time.  

In May 1995, the veteran submitted a claim of entitlement to 
nonservice-connected pension benefits.  Among other things, 
he contended that he was disabled due to a right knee 
disorder and prostate cancer.  He did not attribute his right 
knee disability to service at that time.  

Various private medical records were subsequently added to 
the file, including records from H. P. Z, M.D.,  A. W. S., 
M.D., which, collectively, cover a period from February 1988 
to September 1995.  These records show treatment on various 
occasions for prostate cancer, but contain no pertinent 
findings regarding the veteran's right knee.  Further, these 
records contain no competent medical opinion which relates 
the veteran's prostate cancer to his active service.

The veteran underwent several VA medical examinations in 
October 1995, including an examination of his joints and an 
examination for diabetes mellitus.
On the VA joints examination, the veteran reported that he 
injured his right knee while on active duty.  He related that 
in 1945, while performing his duties as a lineman, he had to 
climb a pole which was covered with ice and snow.  As a 
result of this ice and snow, he slipped down and sustained an 
injury to his right knee.  He also recounted that he 
underwent knee surgery in 1950 at Parkland Hospital.  
Examination of the knee demonstrated that the veteran walked 
with an antalgic limp on the right.  It was noted that he had 
genu varum of 4 degrees bilaterally, and that he had crepitus 
in the right knee.  However, there was no effusion or 
swelling in the right knee.  Further, he had full extension 
of the right knee, and flexion to 130 degrees.  There was no 
instability or abnormal McMurray maneuver.  It was also noted 
that the veteran had a 9 cm medial suprapatellar 
postoperative scar.  Following examination of the veteran, 
the examiner diagnosed degenerative joint disease knee, 
right, post-traumatic; post-operative status arthrotomy knee, 
right, for internal derangement; and history of prostatic 
cancer with metastases.

X-rays were subsequently taken of the right knee, which 
resulted in an impression of normal study.

On the VA diabetes mellitus examination, the veteran 
reported, in part, that he was diagnosed with prostate cancer 
in 1988, and that he had had urinary obstructive symptoms at 
that time.  Following examination of the veteran, the 
examiner diagnosed, among other things, cancer of the 
prostate with positive biopsy with metastasis to the ribs and 
spine.

In October 1998, the veteran submitted his claims of 
entitlement to service connection for a right knee disorder 
and prostate cancer.  Regarding his right knee disorder, the 
veteran has submitted statements and testified at his 
personal hearing that the current disability is due to an in-
service injury.  Specifically, his account of having slipped 
off an icy pole while performing his duties as a lineman.  He 
maintained that he received in-service treatment following 
the injury.  At his personal hearing he testified that his 
knee was wrapped up for a week or two, and that he was given 
pain killers.  He indicated that he had no further treatment 
or problems during service.  He said that he had no post-
service injuries to his right knee.  Both the veteran and his 
son testified that the veteran had knee surgery several years 
after his discharge from service.  The veteran's son recalled 
that the surgery occurred when he was six-years-old, and 
noted that he was born in 1946; they estimated that the 
surgery was in 1952.  It was noted that they tried to obtain 
the records from this surgery, but the hospital was no longer 
in existence and the doctor who performed the surgery was 
deceased.  Also, the veteran testified that he had had no 
medical treatment for his knee since that surgery.

With respect to his prostate cancer claim, the veteran has 
contended that it was due to in-service chemical exposure 
from leaking barrels.  He testified that, following this 
exposure, he was quarantined for a month or two, and that he 
was fed a lot of oranges and vegetables during this period.  
Nevertheless, he did not know what type of chemicals he was 
exposed to.  Further, he testified that he had no prostate 
problems during service, and that he was first diagnosed with 
prostate cancer approximately sixteen or seventeen years 
prior to the October 2000 personal hearing.

The veteran testified that both the knee injury and chemical 
exposure occurred during his second period of active duty, 
while he was stationed at Camp Campbell, Kentucky.

Analysis.  Regarding the veteran's account of the in-service 
right knee injury and chemical exposure, the Board notes that 
neither incident is reported in the service medical records.  
However, as stated above, it is apparent that not all of the 
veteran's service medical records are available as they may 
have been destroyed in a fire.  Nevertheless, the veteran's 
own account of these incidents reflects, in part, that he 
received conservative treatment for his right knee injury for 
about a week or two, and that he had no further knee problems 
during service.  He also testified that he had no prostate 
problems during service.  Further, the report of a November 
1946 discharge examination is negative for any findings 
indicative of a right knee or prostate disorder.  As stated 
above, the veteran's musculoskeletal and genitourinary 
systems were clinically evaluated as normal upon his 
discharge from service. 

The veteran's account of his right knee surgery reflects that 
it occurred several years after his discharge from service.  
No records are available concerning this surgery.  As such, 
there is no medical evidence to indicate the circumstances 
which necessitated this surgery, to include any relationship 
to the purported in-service injury.

The Board also finds that it is not clear from the evidence 
on file that the veteran has a competent medical diagnosis of 
a current right knee disorder.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Although the October 1995 VA 
joints examiner recorded a clinical impression of post-
traumatic degenerative joint disease of the knee, such was 
not confirmed by an X-ray examination, which was normal.  The 
finding of post-operative status arthrotomy knee, right, for 
internal derangement, appears to simply acknowledge the fact 
that the examination supported the veteran's account of 
having had surgery on his right knee as shown by the post-
operative scar.  Further, while the veteran and his son 
described current knee problems, including pain, nothing on 
file shows that either of them has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, it was held in Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.

As stated above, an X-ray examination essentially ruled out 
the October 1995 VA examiner's clinical impression of post-
traumatic arthritis of the right knee.  While there is no 
other current right knee diagnosis, there is evidence of a 
healed surgical scar.  However, the examiner did not 
attribute the scar to service; in fact, by the veteran's own 
account, the scar is due to surgery performed in 1950, 
several years after service.  The record does not reflect 
that this physician reviewed the veteran's service medical 
records in conjunction with this examination, which included 
the November 1946 determination that the veteran had no 
musculoskeletal defects.  The only medical record on file 
which is contemporaneous to the veteran's discharge from 
active service is completely negative for a right knee 
disability.  Similarly, the veteran indicated at his personal 
hearing that the in-service injury resolved with conservative 
treatment, and that he had no further problems during 
service. 

The Board again notes that there is no indication that there 
are any additional medical records relating to a right knee 
disability dated prior to 1995.  It is also pertinent to note 
that the veteran did not attribute his right knee disorder to 
service when he filed his initial claim for VA benefits in 
1995; his original claim for service connection was filed 
more than three years later.  In view of the foregoing, to 
include the normal separation examination and the absence of 
any relevant abnormal findings for decades after service, it 
is the Board's judgment that VA's expanded duty to assist 
under VCAA does not warrant a remand for an examination.  A 
physician would review the same record as summarized above, 
which does not show a right knee disability until 1995, 
almost 50 years after service.  Under these circumstances, a 
remand for an examination is not warranted.

Thee is no medical evidence of a prostate disorder during 
service or decades thereafter, and there is no medical 
evidence to suggest a nexus between a current prostate 
disorder and any incident of service, to include claimed 
exposure to toxic chemicals.  The Board notes that prostate 
cancer is one of the diseases associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
(2000).  However, for the purposes of presumptive service 
connection, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam beginning on 
January 9, 1962 and ending on May 7, 1975, specifically: 2,4-
D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram. 38 C.F.R. § 3.307(a)(6)(i) (2000).  The veteran did 
not have Vietnam service and, as explained below, there is no 
service evidence of any exposure to toxic chemicals or 
herbicides, nor is there any medical evidence to suggest a 
link between his prostate cancer and such claimed exposure 
during service.

For the reasons stated above, the Board concludes that there 
is no medical nexus between the veteran's active service and 
either a current right knee disorder or prostate cancer.  
Therefore, the Board concludes that the preponderance of the 
evidence is against these claims, and there does not appear 
to be any reasonable possibility that any additional 
assistance would aid in substantiating the veteran's claims.  
See § 3 of the VCAA, to be codified at 38 U.S.C.A. 
§ 5103A(a)(2).

As the preponderance of the evidence is against both the 
right knee disorder and prostate cancer claims, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for prostate cancer is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

